UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 21-6455


CHARLES ANDERSON,

                     Plaintiff - Appellant,

       and

MICHAEL JOHNSON,

                     Plaintiff,

              v.

QUALITY CORRECTIONAL HEALTH CARE; LIEUTENANT SWEAT;
SERGEANT REDDICK; OFFICER MILLER,

                     Defendants - Appellees,

       and

SUMTER LEE REGIONAL DETENTION CENTER; LIEUTENANT NEAL,

                     Defendants.


Appeal from the United States District Court for the District of South Carolina, at Beaufort.
Henry M. Herlong, Jr., Senior District Judge. (9:19-cv-02086-HMH)


Submitted: March 1, 2022                                           Decided: March 7, 2022


Before NIEMEYER and KING, Circuit Judges, and SHEDD, Senior Circuit Judge.
Affirmed by unpublished per curiam opinion.


Charles Spencer Anderson, Appellant Pro Se. James M. Davis, Jr., LINDEMANN &
DAVIS, P.A., Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Charles Spencer Anderson appeals the district court’s order denying relief on his 42

U.S.C. § 1983 complaint. The district court referred this case to a magistrate judge

pursuant to 28 U.S.C. § 636(b)(1)(B). The magistrate judge recommended that relief be

denied and advised Anderson that failure to file timely, specific objections to this

recommendation could waive appellate review of a district court order based upon the

recommendation.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Martin v. Duffy, 858

F.3d 239, 245 (4th Cir. 2017); Wright v. Collins, 766 F.2d 841, 846-47 (4th Cir. 1985); see

also Thomas v. Arn, 474 U.S. 140, 154-55 (1985). Although Anderson received proper

notice and filed timely objections to the magistrate judge’s recommendation, he has waived

appellate review because the objections were not specific to the particularized legal

recommendations made by the magistrate judge. See Martin, 858 F.3d at 245 (holding

that, “to preserve for appeal an issue in a magistrate judge’s report, a party must object to

the finding or recommendation on that issue with sufficient specificity so as reasonably to

alert the district court of the true ground for the objection” (internal quotation marks

omitted)). Moreover, his informal brief on appeal does not challenge the district court’s

finding that he did not file a specific objections to the magistrate judge’s report, so he has

also forfeited any challenge to that finding. See 4th Cir. R. 34(b). Accordingly, we affirm

the judgment of the district court.

                                              3
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                          AFFIRMED




                                          4